Case 2:17-cv-07639-SJO-KS Document 626-3 Filed 12/27/19 Page 1 of 3 Page ID
                                #:27936



 1 JEFFREY I. WEINBERGER (State Bar No. 56214)
   jeffrey.weinberger@mto.com
 2 TED DANE (State Bar No. 143195)
   ted.dane@mto.com
 3 GARTH T. VINCENT (State Bar No. 146574)
   garth.vincent@mto.com
 4 BLANCA F. YOUNG (State Bar No. 217533)
   blanca.young@mto.com
 5 PETER E. GRATZINGER (State Bar No. 228764)
   peter.gratzinger@mto.com
 6 ADAM R. LAWTON (State Bar No. 252546)
   adam.lawton@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, 50th Floor
 8 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 9 Facsimile: (213) 687-3702
10 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
11 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
12 FISH & RICHARDSON P.C.
   12390 El Camino Real
13 San Diego, CA 92130
   Telephone: (858) 678-5070
14 Facsimile: (858) 678-5099
15 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
16
                        UNITED STATES DISTRICT COURT
17
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
19
   JUNO THERAPEUTICS, INC. AND             Case No. 2:17-cv-7639-SJO-KS
20 SLOAN KETTERING INSTITUTE
   FOR CANCER RESEARCH,                    [PROPOSED] ORDER SETTING
21                                         BRIEFING SCHEDULE FOR
            Plaintiffs,                    PLAINTIFFS’ POST-VERDICT
22                                         MOTION
        vs.
23
   KITE PHARMA, INC.,
24
            Defendant.
25
26 AND RELATED COUNTERCLAIMS
27
28
Case 2:17-cv-07639-SJO-KS Document 626-3 Filed 12/27/19 Page 2 of 3 Page ID
                                #:27937



 1         Upon consideration of Plaintiffs’ Notice of Lodging Proposed Judgment and
 2 Proposed Order Setting Post-Trial Briefing Schedule and Defendant’s Request to (1)
 3 Set a Briefing Schedule for Plaintiffs’ Post-Verdict Motion, and (2) Defer Entry of
 4 Judgment, the Court hereby orders as follows:
 5         1.    Plaintiffs shall file one consolidated post-trial motion addressing the
 6 following issues: (1) recovery of attorneys’ fees; (2) enhanced damages under 35
 7 U.S.C. § 284; (3) supplemental damages; (4) ongoing royalties; and (5) prejudgment
 8 interest. Plaintiffs shall file this consolidated motion, which shall be accompanied
 9 by a brief not to exceed 30 pages, by January 17, 2020. Kite’s response, which shall
10 not exceed 30 pages, shall be filed by 21 days after the filing of Plaintiffs’ motion.
11 Plaintiffs may file a reply of up to 15 pages by 14 days after the filing of Kite’s
12 response.
13         2.    Entry of judgment and the entry of a briefing schedule for any post-
14 judgment motions (e.g., a motion for judgment as a matter of law pursuant to
15 Federal Rule of Civil Procedure 50(b)) are deferred until resolution of Plaintiffs’
16 motion described in paragraph 1. The parties are directed to meet and confer after
17 the Court’s decision of Plaintiffs’ motion described in paragraph 1 and, within 7
18 days, submit an agreed form of proposed judgment and briefing schedule for any
19 post-judgment motions, or, to the extent the parties cannot agree, separate proposals.
20         //
21         //
22         //
23         //
24         //
25         //
26         //
27         //
28         //

                                              -1-
Case 2:17-cv-07639-SJO-KS Document 626-3 Filed 12/27/19 Page 3 of 3 Page ID
                                #:27938



 1        3.     Nothing in this order shall be construed as a waiver or forfeiture by any
 2 party of its right to seek any relief, including relief pursuant to motions
 3 contemplated in Paragraphs 1-2 above or on appeal.
 4
 5        IT IS SO ORDERED.
 6
 7 DATED:
 8
 9
10
                                                             S. James Otero
11                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
